Title: From George Washington to Colonel Ann Hawkes Hay, 10 August 1776
From: Washington, George
To: Hay, Ann Hawkes

 

Sir,
Head Quarters N. Yk 10th Augt 1776

Your favors of the 2d & 7th Inst. are duly Received The Commissary General to whom I had refered the matter of your appointment was to have wrote and desired you to undertake the Business, since which it is determined those troops under General Clinton are to March to Kingsbridge and of Consequence will receive their supplies from the General Store there—It cannot be long before matters may take a Capital turn this way, the Issue will Determine whether a Post from your part of the Country is necessary or Otherways. Any Movements of the Enemy which you think may be of Consequence I shall be obliged if you will transmit Me. I am Sir Your Most Hume sert

G.W.

